Title: To James Madison from James Sullivan, 12 April 1808
From: Sullivan, James
To: Madison, James



Sir
Boston 12th of April 1808

Colonel Harris of Portsmouth in New Hampshire, is passing through this town to Washington.  He wishes to procure your attention; and beleives that a letter from me will do some thing towards it.  His business he will explain; it grows out of the Embargo.  You may rely upon any thing he says on any subject.  Could there be any favour in business, of this kind, from personal, political, or party distinctions Colonel Harris would have a fair claim.
The Embargo under the exposition of the disorganizing and seditious letter of Pickering, has had a wonderful effect in this state; but I apprehend that he, and the Essex Junto have failed in their principal aim.
From the Time General Washington retired, the federal faction, called the Essex Junto here, were determined to reconnect us with, and place us under the guidance and proction of the English Crown.  This was to be effected under the Shape of an alliance offensive and defensive with England.  The treaty of amity, which was obtained, principally by the Southern influence, defeated them in that.
From the second election of Mr. Jefferson they became violent and desperate.  They then formed the plan of a disunion of the States, in order to carry the northern States back again to England.  This plan they have pertinaciously pursued, and I have always known it.  Offers have been repeatedly laid before me to join them; as I have had the honour of being considered as the principal obstacle to them in Massachusetts.  They expelled me from all Litterary, and other societies and calumniated and abused me beyound example.  The people yet support me.
The Letter of Mr. Adams published here Yesterday, is a fatal overthrow to them.  It is an inimitable, a sublime, an important production.  The countenances of the Junto are fallen.  The true federalists are supported in triumph: but Mr. Adams has to endure that slander, insult, and abuse which none but that Junto are able to give.
The world are now satisfied that I treated Pickerings letter properly.  Though I did not read it through yet from the character of the man and the designs of his party I had no doubt of the object.  Had I made it an official document by a transmission to the legislature it must have a difusion as Such.  You can easily conceive the effect it would have had.  I am Sir with great anxiety for your health your friend and humble Servant

James Sullivan

